* Corpus Juris-Cyc References: Accounts and Accounting, 1 CJ, section 202, p. 667, n. 95; section 206, p. 668, n. 20; Evidence, 22CJ, section 400, p. 345, n. 15.
This action was brought by appellee against appellant on an itemized sworn account. There was a verdict and judgment in the circuit court of Coahoma county for appellee, from which judgment the appellant prosecutes this appeal.
The appellant filed a counter-affidavit to the itemized sworn account sued on denying the items of the account.
The itemized sworn account and the counter-affidavit made up an issue for the jury. The burden of proof was *Page 886 
on the appellee to establish the correctness of the items of his account. To meet the burden, appellee introduced as a witness one Graham, a collector of claims, who testified that appellee put the account sued on in his hands for collection; that he demanded of appellant payment of the account, and appellant admitted the correctness of the items of the account and promised to pay it at some future time. The appellant testified as a witness in his own behalf, denying the correctness of the account and that he had admitted its correctness to Graham and promised to pay it. Graham's evidence was admitted over the objection of appellant.
The appellant argues that the action of the court in that respect was error; that Graham's evidence came within the hearsay rule and should have been excluded on that ground.
Admissions against interest of a party to a cause do not come within the rule against hearsay evidence. Evidence of such admissions, made out of court, where material to the issues being tried, is always admissible against the party making them; they are not condemned by the rule of hearsay evidence. Clark v.Perry, 4 How. 285; Parr v. Gibbons, 23 Miss. 92; Id.,27 Miss. 375; Levy v. Holberg, 71 Miss. 66, 14 So. 537; andNeblett v. Neblett, 70 Miss. 572, 12 So. 598. Graham's evidence made an issue for the jury, and if believed by the jury, as it was, authorized the verdict for the appellee.
Affirmed.